Title: To Benjamin Franklin from Samuel Vaughan, Jr., 13 February 1783
From: Vaughan, Samuel Jr.
To: Franklin, Benjamin


Thursday 13 Feby. [1783] Hotel de Vauban,Rue de Richlieu.
Mr Vaughan presents his most respectful compliments to Dr Franklin, & will do himself the honor of accepting his kind invitation to dinner on Sunday next: Mr Vaughan would have done himself the pleasure of sending an earlier answer, but having changed his abode, Dr Franklin’s obliging note came late to hand. If any letters should be laying at Dr Frankins for Miss Laurens, & he had an opportunity of sending them to Town tomorrow, Mr V would be particularly thankful, as Mr Storer sets off for London in the evening.
 
Addressed: A son Excellence, / Monsieur Franklin, / Ministre Plenipotentiare des Etats Unis &c &c, / a Passy.
Notation: Vaughan
